DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the images are of poor quality.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim contains multiple sentences.  Appropriate correction is required.
5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 5 not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 11-12 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 5: It is unclear if the claim depends from claim 4 or claim 1. 
With respect to claims 6 and 15: Both claims depend from themselves. For the purpose of examination the claim 6 will be interpreted as depending from claim 1 and claim 15 will be interpreted as depending from claim 14.
With respect to claim 11: It is unclear if “a bottom hole assembly” in lines 2-3 is the same one referred to in previous claims from which claim 11 depends.
With respect to claim 18: There is insufficient antecedent basis for “the second tubular” in the last line of claim 18 on page 23.
Claims 12 and 16 are rejected for depending from rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 9-12, 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolt (US 2012/0076668).
With respect to claim 1: Bolt discloses a method for pumping fluid from a wellbore (¶ [0166-69]), the fluid comprising production fluid (¶ [0167]; fluid that has not been in 144c), the wellbore extending from an earth surface down into the earth (Fig. 14), the method comprising 
installing an outer tubular (CT) in a wellbore (¶ [0166]; Fig. 14);
installing an inner tubing (PT) within the outer tubular (Fig. 14), an inner wall of the outer tubular and an outer wall of the inner tubing defining an annulus (140w; Fig. 14) through which fluid is flowable (¶ [0016-67]; Fig. 14), installing a system in the inner tubing (146, 142), the system comprising a pumping system (¶ [0167]) for pumping production fluid up the annulus and out of the wellbore (¶ [0167]; Fig. 14), 
the pumping system including a pump (142, 146; ¶ [0167]), the pump comprising a retrievable reciprocating pump (142 reciprocates; ¶ [0167-68, 0171]; Fig. 14) selectively disposable in the inner tubing (Fig. 14), the pump having a power section (146, part of PT that 142 reciprocates in) for receiving power fluid (¶ [0166-67]; power fluid arrives at 142a) and a power piston (142) movable within the power section (¶ [0166-68] Fig. 14), the power piston reciprocable within the power section to provide reciprocal pumping action for pumping the production fluid (¶ [0166-68]; Fig. 14), movement of the power piston drawing production fluid from the wellbore (¶ [0166-68]; Fig. 14), and 

With respect to claim 2: Bolt further discloses:
 the pump having a valve (145v), the valve comprising an integral control valve for controlling the pump (¶ [0168]; Fig. 14), the integral control valve able to provide power fluid to the pump (fluid moves through channel 147c within piston rod 147; Fig. 14) to move the power piston (Fig. 14), the method further comprising 
the integral control valve providing power fluid to the pump to effect the reciprocal pumping action (power fluid applied to top 142a of piston for moving a piston 142; ¶ [0166]), 
the outer tubular comprising production tubing or casing (Fig. 14) which encompasses the inner tubing (Fig. 14), 
a bottom hole assembly (lower section with liquid pump 145) connected to the outer tubular (Fig. 14), 
a landing structure (upper landing nipple LN) for the bottom hole assembly (Fig. 14), 
the pump movable to and from the landing structure of the bottom hole assembly (power piston 142 moves down towards and upwards away from the landing nipple LN; Fig. 14; ¶ [0168]).
With respect to claim 6: Bolt further discloses pumping the pump to the earth surface within the inner tubing (¶ [0171]).
With respect to claim 9: Bolt further discloses there is a bottom hole assembly (145) connected to the outer tubular (Fig. 14), the outer tubular has a landing structure (LN) for the bottom hole assembly (Fig. 14), and the pump is movable to and from the landing structure of the bottom hole assembly (142 moves towards and away from LN), the method further comprising moving the pump down the inner tubing to seat on the landing structure of the bottom hole assembly (142 moves down and directly or indirectly is set on the landing structure; Fig. 14).
With respect to claim 10: Bolt further discloses the bottom hole assembly has at least one bottom hole assembly port (145x) in fluid communication with the pump which provides a flow channel (inside of 145b) for the flow of production fluid pumped by the pump to flow into the annulus (¶ [0166-69]; Fig. 14), the method further comprising pumping production fluid with the pump out through the at least one bottom hole assembly port (¶ [0166-68]; Fig. 14).
With respect to claim 11: Bolt further discloses the pump has a fluid inlet (145v) the pump has a first chamber (chamber within production tubing PT above top 142a of piston 142) and a second chamber (chamber 146), a bottom hole assembly (section with liquid pump 145) is secured to the outer tubular (Fig. 14), and the bottom hole assembly has an opening (149), the method further comprising moving the power piston upward within the pump (power piston 142 moves within chamber 146) drawing production fluid from the wellbore through the opening of the bottom hole assembly (liquid from wellbore enters the system and housing 145h through inlets 149; Fig. 14; ¶ [0169]), through the fluid inlet (through valve 145v; Fig. 14) of the pump and into the second chamber (chamber 146; Fig. 14; ¶ [0167]).
With respect to claim 12: Bolt further discloses there is a seal barrier (seal 142s; Fig. 14) dividing the first chamber from the second chamber (Fig. 14).
With respect to claim 17: Bolt further discloses return fluid (¶ [0167]; fluid that has been in 144c) is fluid expelled beneath the power piston and forced out of the power section (¶ [0166-69]; Fig. 14; all the fluid is treated in this manner), and said return fluid is combinable with pumped production fluid (¶ [0166-69]; Fig. 14), the method further comprising moving the power piston downward to expel return fluid from beneath the power piston and out of the power section into the annulus so that the return fluid combines with pumped production fluid in the annulus (¶ [0166-69]; Fig. 14). It is noted that the term “return fluid” is very broad. If applicant desires a narrower interpretation amendments are needed to more narrowly define the term in the claims.
With respect to claim 18: Bolt discloses a method for pumping fluid from a wellbore, the fluid comprising production fluid (produced water; ¶ [0167]), the wellbore extending from an earth surface down into the earth (¶ [0018]), the method comprising 
installing an outer tubular (CT) in a wellbore (Fig. 14), 
installing an inner tubing within the outer tubular (PT; Fig. 14), an inner wall of the outer tubular and an outer wall of the inner tubing defining an annulus (conduit 140w; Fig. 14) through which fluid is flowable (produced water is pumped through conduit 140w to the surface; Fig. 14; ¶ [0166]), 
installing a system in the inner tubing (system 140 disposed in CT connected to PT; Fig. 14; ¶ [0166]), the system comprising a pumping system (liquid pump 145 is shown within production tubing PT via power section 142n; Fig. 14) for pumping production fluid up the annulus and out of the wellbore (liquid moves into chamber 146 and through the conduit 140w; Fig. 14; ¶ [0168]), the pumping system including a pump (piston 142, chamber 146), the pump comprising a retrievable reciprocating pump (piston 142 shown to reciprocate via arrow; Fig. 14) selectively disposable in the inner tubing (Fig. 14), the pump having a power section (146) for receiving power fluid (power fluid is supplied to the top of the piston, i.e. within chamber 146; ¶ [0166]) and a power piston (piston 142 movable within the power section (146), the power piston reciprocal within the power section (piston 142 is slidable within chamber 146; Fig. 14) to provide reciprocal pumping action for pumping the production fluid (piston 142 pumps produced water; ¶ [0167]), movement of the power piston drawing production fluid from the wellbore (produced water is pumped by piston 142 from wellbore through inlets 149; Fig. 14; ¶ [0169]), the pump having a valve (145v), the valve comprising an integral control valve (valve 145v) for controlling the pump (Fig. 14), the integral control valve able to provide power fluid to the pump (through channel 147c within piston rod 147; Fig. 14) to move the power piston (142; Fig. 14), the outer tubular comprising production tubing (PT; Fig. 14) or casing which encompasses the inner tubing (PT; Fig. 14), a bottom hole assembly (section with liquid pump 145; Fig. 14) connected to the outer tubular .

Claims 1, 3, 8 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soldberg (US 4,565,496).
With respect to claim 1: Sodeberg discloses a method for pumping fluid from a wellbore (Abstract), the fluid comprising production fluid (L), the wellbore extending from an earth surface down into the earth (Figs. 1-2), the method comprising 
installing an outer tubular (24) in a wellbore (Figs. 1-2), 
installing an inner tubing (22) within the outer tubular (Figs. 1-2), an inner wall of the outer tubular and an outer wall of the inner tubing defining an annulus (28; Figs. 1-2) through which fluid is flowable (F flows through 28 in Fig. 1; Col. 5, line 67-Col. 6, line 5), installing a system (40, 52, 72, 76) in the inner tubing (Figs. 1-2), the system comprising a pumping system (52, 72, 76) for pumping production fluid up the annulus and out of the wellbore (Col. 4, lines 28-36), 
the pumping system including a pump (52, 72, 76), the pump comprising a retrievable reciprocating pump (52, 72, 76; 72 reciprocates as shown in Figs. 1-2; Col. 4, lines 10-19) selectively 
with the pump, pumping production fluid from the wellbore, up the annulus, and out of the wellbore (Col. 4, lines 15-19; transition from Fig. 1 to Fig. 2 shows pumping of fluid L from the wellbore).
With respect to claim 3: Soderberg further discloses including the power section (pump chamber 52; Fig. 1) able to receive power fluid (F; Fig. 2) from the inner tubing (production tubing 22; Fig. 2), the method further comprising powering the pump (piston 72, spring member 76 and pump chamber 52; Fig. 1) by pumping power fluid to the pump through the inner tubing (piston 72 shown to reciprocate fluid F through production tubing 22; Figs. 1,2; column 5, lines 60-69).
With respect to claim 8: Soderberg further discloses the pump has a production section (area where piston 72, spring member 76 and pump chamber 52 are located; Fig. 1), a first chamber (section of chamber 52 above radial shoulder 96; Fig. 1), a second chamber (section of chamber 52 below radial shoulder 96; Fig. 1), the second chamber having a fluid outlet (bottom end of chamber 52 where fluid F flows from; Fig. 1), and a power rod (stem 98; Fig. 1) connected to the power piston (72; Fig. 1), a plunger comprising a production fluid plunger (disposed shoulder 99; Fig. 1) connected to the power rod (stem 98; Fig. 1), the power rod for movement within the first chamber (stem 98 is shown to move into the upper first chamber; Fig. 2) and the plunger movable within the second chamber (shoulder 99 is shown to stay in the section of chamber 52 below radial shoulder 96; Figs. 1,2) so that downward movement of the plunger (disposed shoulder 99; Fig. 1) in the second chamber expels production fluid from the second chamber out through the fluid outlet (curved arrows coming from bottom end of chamber 52 where fluid F flows; Fig. 1) into the annulus (28; Fig. 1) for pumping to the earth surface 
With respect to claim 13: Soderberg further discloses the pump has pump seal structure (annular seal 88; Fig. 1) on an exterior thereof to seal between the exterior of the pump (seal contacts exterior cylindrical surface 92 of piston 72; Figs. 1, 2; column 6, lines 30-40) and an interior of the inner tubing (seal 88 mounted within groove 90 formed on inner wall of production tubing 22; Figs. 1, 2).
With respect to claim 14: Soderberg further discloses the pump seal structure is a plurality of seals (seals 85, 88; Figs. 1, 2).
With respect to claim 15: Soderberg further discloses the plurality of seals includes first seal structure (annular seal 88; Fig. 1) and second seal structure (seal 85; Fig. 2), the first seal structure spaced apart from the second seal structure (annular seal 88 shown spaced apart from seal 85; Figs. 1,2) on the exterior of the pump (seal contacts exterior cylindrical surface 92 of piston 72; Figs. 1,2; column 6, lines 30-40).
With respect to claim 16: Soderberg further discloses the first seal structure is sufficiently spaced apart from the second seal structure to insure effective sealing when the first seal structure is adjacent an opening in the inner tubing (opening of pump chamber 52 within tubing 22; Fig. 1), the second structure seal not adjacent said opening (seal 85 adjacent to piston 72; Figs. 1, 2), the method further comprising inhibiting pump stalling as the pump passes said opening (piston 72 of pump is always in contact with at least one set of seals 85, 88, thus inhibiting stalling of pump; Figs. 1, 2).

Claims 1, 4-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rabson (US 4,815,949).
With respect to claim 1: Rabson discloses a method for pumping fluid from a wellbore, the fluid comprising production fluid (discharge of fluid; column 2, lines 55-60), the wellbore extending from an earth surface down into the earth (Fig. 1), the method comprising 
installing an outer tubular in a wellbore (well casing 33 extends within wellbore 31; Fig.1), 
installing an inner tubing within the outer tubular (tailpipe 39 within casing 33; Fig.1), an inner wall of the outer tubular (inner wall of casing 33; Fig.1) and an outer wall of the inner tubing defining an annulus (outer wall of tailpipe 39 define annulus 72; Fig. 1) through which fluid is flowable (discharge of fluid into annulus 72; Fig. 1; column 2, lines 55-60), 
installing a system in the inner tubing, the system comprising a pumping system (pump including a barrel 55 within tubing extending from tailpipe 39; column 2, lines 45-50) for pumping production fluid up the annulus and out of the wellbore (fluid flows through ports 71 into annulus 72 to the earth’s surface; Fig. 1; column 2, lines 55-60 and column 3, lines 60-68), 
the pumping system including a pump (pump includes a barrel 55; Fig. 1; column 2, lines 45-50), the pump comprising a retrievable reciprocating pump selectively disposable in the inner tubing (reciprocating pump placed at bottom of an oil well within tubing extending from tailpipe 39; column 1, lines 10-15), the pump having a power section for receiving power fluid (section where pump, piston 67 and valve 68 are located; Fig. 1) and a power piston (pump piston 67; Fig. 1) movable within the power section (piston 67 movable by piston rod 69 within section where pump, piston 67 and valve 68 are located; Fig. 1), the power piston reciprocal within the power section (piston 67 mounted within barrel for reciprocation coaxially within section where pump, piston 67 and valve 68 are located; Fig. 1 column 2, lines 50-55) to provide reciprocal pumping action for pumping the production fluid (pumping piston rod 67 extending through barrel which is open at 70 for discharge of fluid; column 2, lines 50-60), movement of the power piston (piston 67; Fig. 1) drawing production fluid from the wellbore (while 
with the pump, pumping production fluid from the wellbore, up the annulus, and-out of the wellbore (discharge fluid is pumped into receiver through ports 71 into annulus 72, liquid will continue to the earth's surface through casing 33 or via port 103 into tubing 99; Fig. 1; column 2, lines 55-60 and column 3, lines 60-68).
With respect to claim 4: Rabson further discloses a receiver (pump receiver 51) is located above the wellbore at a wellhead of the wellbore (31; Fig. 1), the pump (pump and pump barrel 55; Fig. 1) disposable within and receivable within the receiver (pump receiver 51; Fig. 1) from the inner tubing (tubing extending from tailpipe 39 within well casing 33; Fig. 1), the method further comprising pumping the pump (pump and pump barrel 55; Fig. 1) up the wellbore (31; Fig. 1) into the receiver (pump receiver 51; Fig. 1).
	With respect to claim 5a: Rabson further discloses the wellhead includes an isolation valve (traveling check valve 69; Fig. 1) for isolating the receiver (pump receiver 51; Fig. 1) from fluid communication with the wellbore (31; Fig. 1), the method further comprising closing the isolation valve (check valve 69 will close; column 3, lines 45-50) with the pump (pump and pump barrel 55; Fig. 1) within the receiver so that the receiver is isolated from fluid communication with the wellbore (valve 69 will close and liquid will be lifted up out of the barrel into annulus 72; column 3, lines 45-50), the pump is releasably secured in the inner tubing (lifting pump piston 67 of pump within tailpipe 39; Fig. 1; column 3, lines 45-50),
With respect to claim 5b: Rabson further discloses the pump is releasably secured in the inner tubing, the method further comprising pumping fluid down the annulus (formation liquid will be driven into annulus 61; column 3, lines 60-65) to free the pump (traveling valve will open allowing free fall of the piston of the pump; column 3, lines 50-55).
With respect to claim 7: Rabson further discloses a receiver (pump receiver 51; Fig. 1) for the pump (pump and pump barrel 55; Fig. 1) is located at a wellhead (well casing 33; Fig. 1) of the wellbore at the earth surface (within wellbore 31 above surface; Fig. 1), the pump releasably disposable within the receiver (pump piston 67 movable in pump receiver 51; Fig. 1), the method further comprising moving the pump from the receiver (lifting pump piston 67 of pump within receiver 51; column 3, lines 45-50) into a position within the inner tubing (lifting pump piston 67 of pump within tailpipe 39; Fig. 1; column 3, lines 45-50).

Allowable Subject Matter
Claims 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The art of record does not disclose all of the elements of claim 19 in a single reference or make it obvious to combine multiple references to teach all of the claimed elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on (571)272-6999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KRISTYN A HALL/Primary Examiner, Art Unit 3672